Name: Commission Regulation (EC) No 737/2004 of 21 April 2004 amending the delivery obligations for cane sugar to be imported under the ACP Protocol and the India Agreement for the 2003/2004 delivery period
 Type: Regulation
 Subject Matter: cooperation policy;  beverages and sugar;  international affairs;  international trade
 Date Published: nan

 Important legal notice|32004R0737Commission Regulation (EC) No 737/2004 of 21 April 2004 amending the delivery obligations for cane sugar to be imported under the ACP Protocol and the India Agreement for the 2003/2004 delivery period Official Journal L 116 , 22/04/2004 P. 0003 - 0004Commission Regulation (EC) No 737/2004of 21 April 2004amending the delivery obligations for cane sugar to be imported under the ACP Protocol and the India Agreement for the 2003/2004 delivery periodTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1),Having regard to Commission Regulation (EC) No 1159/2003 of 30 June 2003 laying down detailed rules of application for the 2003/2004, 2004/2005 and 2005/2006 marketing years for the import of cane sugar under certain tariff quotas and preferential agreements and amending Regulations (EC) No 1464/95 and (EC) No 779/96(2), and in particular Article 9(2) thereof,Whereas:(1) Commission Regulation (EC) No 443/2004(3) set the delivery obligations for cane sugar to be imported under the ACP Protocol and the Agreement with India for the 2003/2004 delivery period.(2) The United Kingdom has submitted an application to transfer delivery obligations between the 2003/2004 and 2004/2005 delivery periods for Zimbabwe in order to correct an administrative error made when the import licence applications for that country were encoded. That error resulted in licences being actually issued for 6858,11 tonnes more than the delivery obligation fixed for Zimbabwe for the 2003/2004 delivery period.(3) Since transferring 6858,11 tonnes from Zimbabwe's delivery obligation for 2004/2005 to its obligation for 2003/2004 will not disturb the supply arrangement referred to in Article 39 of Regulation (EC) No 1260/2001, the delivery obligation set for Zimbabwe for the 2003/2004 delivery period should be amended.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1The delivery obligations for imports of products falling within CN code 1701, expressed as white sugar equivalent, originating in countries which are parties to the ACP Protocol and the India Agreement for the 2003/2004 delivery period for each exporting country as set out in the Annex to Regulation (EC) No 443/2004 are hereby amended as shown in the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 39/2004 (OJ L 6, 10.1.2004, p. 2).(2) OJ L 162, 1.7.2003, p. 25.(3) OJ L 72, 11.3.2004, p. 52.ANNEXDelivery obligations for imports of preferential sugar, expressed as white sugar equivalent, originating in countries which are parties to the ACP Protocol and the India Agreement for the 2003/2004 delivery period>TABLE>